AMENDMENT AND MODIFICATION OF PROMISSORY NOTE

﻿

THIS AMENDMENT AND MODIFICATION OF PROMISSORY NOTE (this “Amendment”) dated as
of NOVEMBER 1, 2016 (the “Effective Date”), is by and between THE NATIONAL
CREDIT UNION ADMINISTRATION BOARD AS LIQUIDATING AGENT OF WESTERN CORPORATE
FEDERAL CREDIT UNION  (together with its successors and assigns, “Lender”) and
MINISTRY PARTNERS INVESTMENT COMPANY, LLC, a California limited liability
company (“Debtor”).

﻿

RECITALS

﻿

WHEREAS, Debtor executed that certain PROMISSORY NOTE dated as of NOVEMBER 4,
2011 in the principal/notational amount of TWENTY-THREE MILLION FIVE HUNDRED
TWENTY-TWO THOUSAND NINE HUNDRED THIRTY-ONE AND 41/100 DOLLARS ($23,522,931.41),
payable to the order of Lender (as amended, modified or restated from time to
time, the “Note”);

﻿

WHEREAS, the parties desire to amend and modify the Note pursuant to the terms
and conditions set forth herein;

﻿

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

﻿

1. Definitions.  Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Note, as
amended hereby.

﻿

2. Amendment to Section 3.  Section 3 of the Note is hereby amended in its
entirety to read as follows:

﻿

3. Payment Schedule.  Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority:
(a) the payment or reimbursement of any expenses, costs or obligations (other
than the outstanding principal balance hereof and interest hereon) for which
either Debtor shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents, (b) the payment of accrued
but unpaid interest hereon, and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity.  If an Event of Default exists under any of the other Loan Documents,
then Lender may, at the sole option of Lender, apply any such payments, at any
time and from time to time, to any of the items specified in clauses (a), (b) or
(c) above without regard to the order of priority otherwise specified herein and
any application to the outstanding principal balance hereof may be made in
either direct or inverse order of maturity.  If any payment of principal or
interest on this Note shall become due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in computing interest in connection with such payment. 

The outstanding principal balance of this Note and accrued and unpaid interest
thereon shall be due and payable as follows:

﻿

(a)ONE HUNDRED NINETEEN (119) consecutive monthly payments of principal and
interest in the amount of ONE HUNDRED TWENTY-EIGHT THOUSAND EIGHT HUNDRED
NINETY-SIX AND 45/100 DOLLARS ($128,896.45) shall be due and payable commencing
on NOVEMBER 30, 2016 and continuing on the LAST day of each calendar month
thereafter; and

(b)ONE (1) final payment of the outstanding principal balance of this Note,
including all accrued and unpaid interest, shall be due and payable on the
EARLIEST of (i) the acceleration of the Indebtedness pursuant to the terms of
the Loan Documents; or (ii) NOVEMBER 1, 2026 (the EARLIEST of such dates being
the “Maturity Date”).



AMENDMENT AND MODIFICATION TO PROMISSORY NOTE – PAGE 1

THE NATIONAL CREDIT UNION ADMINISTRATION BOARD AS LIQUIDATING AGENT OF WESTERN
CORPORATE FEDERAL CREDIT UNION – MINISTRY PARTNERS INVESTMENT COMPANY, LLC

--------------------------------------------------------------------------------

 

4. Conditions Precedent.  The obligations of Lender under this Amendment shall
be subject to the condition precedent that Debtor shall have executed and
delivered to Lender this Amendment and such other documents and instruments
incidental and appropriate to the transaction provided for herein as Lender or
its counsel may reasonably request.

﻿

5. Payment of Fees and Expenses.  Debtor further agrees to pay all reasonable
attorneys’ fees of Lender in connection with the drafting and execution of this
Amendment. 

﻿

6. Ratifications.  Except as expressly modified and superseded by this
Amendment, the Loan Documents as previously entered into and amended from time
to time are ratified and confirmed and continue in full force and effect.  The
Loan Documents, as modified by this Amendment, continue to be legal, valid,
binding and enforceable in accordance with their respective terms.  Without
limiting the generality of the foregoing, Debtor hereby ratifies and confirms
that all liens heretofore granted to Lender were intended to, do and continue to
secure the full payment and performance of the Indebtedness.  Debtor agrees to
perform such acts and duly authorize, execute, acknowledge, deliver, file and
record such additional assignments, security agreements, modifications or
agreements to any of the foregoing, and such other agreements, documents and
instruments as Lender may reasonably request in order to perfect and protect
those liens and preserve and protect the rights of Lender in respect of all
present and future Collateral.  The terms, conditions and provisions of the Loan
Documents (as the same may have been amended, modified or restated from time to
time) are incorporated herein by reference, the same as if stated verbatim
herein.  Debtor hereby acknowledges and agrees that as of the Amendment
Effective Date, the outstanding principal balance of the Note is NINETEEN
MILLION THREE HUNDRED EIGHTY-THREE THOUSAND EIGHT HUNDRED FIFTY-THREE AND 09/100
DOLLARS ($19,383,853.09) and such amount is due and owing to Lender without any
offset or defense to payment.

﻿

7. Representations, Warranties and Confirmations.  Debtor hereby represents and
warrants to Lender that (a) this Amendment and any other Loan Documents to be
delivered under this Amendment (if any) have been duly executed and delivered by
Debtor, are valid and binding upon Debtor and are enforceable against Debtor in
accordance with their terms, except as limited by any applicable bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and except to the extent specific remedies may generally be
limited by equitable principles, (b) no action of, or filing with, any
governmental authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance by Debtor of this
Amendment or any other Loan Document to be delivered under this Amendment, and
(c) the execution, delivery and performance by Debtor of this Amendment and any
other Loan Documents to be delivered under this Amendment do not require the
consent of any other person and do not and will not constitute a violation of
any laws, agreements or understandings to which Debtor is a party or by which
Debtor is bound.

﻿

8. Release.  Each Obligor hereby acknowledges and agrees that there are no
defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever to or against Lender or the terms and provisions of or
the obligations of such Obligor under the Loan Documents and the other
agreements, instruments and documents evidencing, securing, governing,
guaranteeing or pertaining thereto, and that Obligor has no right to seek
affirmative relief or damages of any kind or nature from Lender.  To the extent
any such defenses, counterclaims, offsets, cross-complaints, claims, demands or
rights exist, each Obligor hereby waives, and hereby knowingly and voluntarily
releases and forever discharges Lender and its predecessors, officers,
directors, agents, attorneys, employees, successors and assigns, from all
possible claims, demands, actions, causes of action, defenses, counterclaims,
offsets, cross-complaints, damages, costs, expenses and liabilities whatsoever,
whether known or unknown, such waiver and release being with full knowledge and
understanding of the circumstances and effects of such waiver and release and
after having consulted legal counsel with respect thereto.

﻿

9. Multiple Counterparts.  This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one
agreement.  Signature pages to this Amendment may be detached from multiple
separate counterparts and attached to the same document and a telecopy or other
facsimile of any such executed signature page shall be valid as an original.



AMENDMENT AND MODIFICATION TO PROMISSORY NOTE – PAGE 2

THE NATIONAL CREDIT UNION ADMINISTRATION BOARD AS LIQUIDATING AGENT OF WESTERN
CORPORATE FEDERAL CREDIT UNION – MINISTRY PARTNERS INVESTMENT COMPANY, LLC

--------------------------------------------------------------------------------

 

﻿

10.Reference to Agreement.  Each of the Loan Documents, including the Note and
any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof containing a reference to
the Note shall mean and refer to the Note as amended hereby.

﻿

11.Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

﻿

12.Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

﻿

13.Regulation B—Notice of Joint Intent.  If Obligor is more than one Person,
Federal Regulation B (Equal Credit Opportunity Act) requires Lender to obtain
evidence of Obligor’s intention to apply for joint credit.  Obligor’s signature
below shall evidence such intent.  Obligor’s intent shall apply to future
related extensions of joint credit and joint guaranty.

﻿

﻿

NOTICE OF FINAL AGREEMENT

﻿

THE NOTE AND THE OTHER LOAN DOCUMENTS, AS AMENDED BY THIS AMENDMENT REPRESENT
THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND AMONG THE PARTIES.

﻿

﻿

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK





AMENDMENT AND MODIFICATION TO PROMISSORY NOTE – PAGE 3

THE NATIONAL CREDIT UNION ADMINISTRATION BOARD AS LIQUIDATING AGENT OF WESTERN
CORPORATE FEDERAL CREDIT UNION – MINISTRY PARTNERS INVESTMENT COMPANY, LLC

--------------------------------------------------------------------------------

 

EXECUTED as of the Amendment Effective Date.

﻿

﻿

﻿

 

LENDER:

ADDRESS:

﻿

 

THE NATIONAL CREDIT UNION

National Credit Union Administration

ADMINISTRATION BOARD AS LIQUIDATING

Asset Management and Assistance Center

AGENT OF MEMBERS UNITED CORPORATE

4807 Spicewood Springs Road, Suite 5100

FEDERAL CREDIT UNION

Austin, TX 78759

﻿

﻿

 

By:

/s/ Loraine G. Wood

Name:

Loraine G. Wood

Title:

Agent for the Liquidating Agent

﻿

﻿

 

With copies of notices to:

Gardere Wynne Sewell LLP

﻿

2021 McKinney Avenue, Suite 1600

﻿

Dallas, TX 75201

﻿

Attention: Steven S. Camp

﻿

﻿

 

DEBTOR:

ADDRESS:

﻿

 

MINISTRY PARTNERS INVESTMENT

915 W. Imperial Highway, Suite 120

COMPANY, LLC

Brea, CA 92821

﻿

﻿

﻿

 

By:

/s/ Joseph Turner

Name:

Joseph Turner

Title:

President and Chief Executive Officer

﻿

﻿

﻿



AMENDMENT AND MODIFICATION TO PROMISSORY NOTE – PAGE 4

THE NATIONAL CREDIT UNION ADMINISTRATION BOARD AS LIQUIDATING AGENT OF WESTERN
CORPORATE FEDERAL CREDIT UNION – MINISTRY PARTNERS INVESTMENT COMPANY, LLC

--------------------------------------------------------------------------------